Citation Nr: 1142464	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative arthritis of the lumbar spine (also referred to as a low back disability).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

A personal hearing was held on August 3, 1981 at the VA RO in Little Rock, Arkansas before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the claims file. 

During the current appeal, and specifically in July 2008, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In February 2009, the Board denied reopening the Veteran claim seeking service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  

Lastly, the Board also observes that additional evidence, in the form of a private medical opinion has been received, which was not previously considered by the RO.  However, in an attached statement dated in September 2011, the Veteran, through his attorney, waived the RO's initial consideration of the evidence.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability.  See 38 C.F.R. § 20.1304(c)(2011).  

As the Board will discuss in further detail below, new and material evidence sufficient to reopen a previously denied claim for service connection for a low back disability has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for a low back disability is, however, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed June 2003 rating decision continued prior denials of service connection for a low back disability on the basis that the evidence did not show that such condition was incurred in, or caused by military service or had existed continuously since separation therefrom.  

3.  The evidence received since the June 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which confirmed prior denials of service connection for the low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the June 2003 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a low back disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board has reopened his claim.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In the current appeal, the Veteran contends that he injured his back in service and that his current back disability is related to this in-service injury.  He also maintains that he has continued to experience back problems since his separation from service.  In this regard, the Board notes that service connection for a low back disability was first denied by the RO in the June 1972 rating decision, and this denial was later confirmed in the December 1975, June 1985, September 1997 and June 2003 rating decisions.  Notice of the June 2003 denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C. § 7105 (c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 2003 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a low back disability was last previously considered and denied in the June 2003 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 2003 rating decision includes his DD 214; his service treatment records; his February 1972 application seeking service-connected compensation for his back condition; a VA Hospital Summary report dated in June 1972; VA Hospital Records dated from May 1974 to July 1974; a July 1975 Physician's Report; the September 1975 VA examination report; a transcript of the August 1981 personal hearing; private treatment records dated from May 1991 to July 1991; the September 1981 VA examination report; the April 1997 VA examination report; photocopies of the Veteran's personnel records, date stamped as received in December 1998; and the Veteran's lay assertions.

An October 1966 chronological record of medical care reflects that the Veteran strained his back while unloading a truck, and presented at the military clinic with complaints of back pain.  While the Veteran had some difficulty touching his toes, the remainder of his evaluation was negative for any abnormalities.  When the Veteran presented at the clinic a few days later for a follow up visit, his back condition showed signs of improvement, and the healthcare provider referred him to the physical therapy clinic for treatment.  At his March 1967 separation examination, the clinical evaluation of his spine was shown to be normal, and he did not mark to suffer from recurrent back pain on his medical history report.  Post-service medical evidence of record reflects that the Veteran continued seeking care and treatment for his back pain.  He discussed his military history during a number of these treatment visits and examinations, and explained that he injured his back in service while unloading items from a truck.  See July 1975 VA treatment report, and the September 1975 and April 1997 VA examination reports.  These records reflect diagnoses of low back strain, degenerative disc disease at the L3-L4 and L4-L5 interspaces, diffuse degenerative hypertrophic spondylitis of the lumbar spine, and degenerative arthritis of the lumbar spine.

In the June 2003 rating decision, the RO determined that there was no evidence to show that the Veteran's current low back disability had existed since service, and denied service connection for a low back disability.  

The evidence associated with the Veteran's claims file subsequent to the June 2003 rating decision includes, but is not limited to, the March 2005 application seeking to reopen the claim for service connection for a low back disability; a statement submitted by the Veteran's fellow serviceman, E.S., dated in February 2006; medical records issued by the Veterans private physician, R.S., M.D., dated from July 2006 to August 2008; a transcript of the July 2008 Video Conference hearing; a private medical opinion issued by C.K., M.D, dated in September 2011; and the Veteran's own lay assertions.  

In his February 2006 statement, the Veteran's fellow serviceman, E.S., stated that he and the Veteran served together, and worked in the same building for a period of time.  According to E.S., during this time, he observed the Veteran take time off from duty due to his back injury.  In a June 2003 statement, as well as during his July 2008 videoconference hearing, the Veteran discussed his in-service injury and the details surrounding this injury.  He described a severe level of pain in his back and noted that his back had been bothering him ever since his in-service injury.  He further stated that he has regularly sought treatment for his back condition since his separation from service.  

The Veteran also submitted a medical opinion, dated in September 2011, from his private physician, Dr. C.K., who reviewed the Veteran's claims file and took note of the in-service back injury.  Based on his review of the evidence and record, Dr. C.K. concluded that it is more likely than not that the origins of this back disability developed from the original service injury of 1966.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has continued to experience back pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (201).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 2003 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final June 2003 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

In particular, the Board finds the Veteran's lay assertions and hearing testimony, as well as the September 2011 private opinion to be new and material evidence within the provisions of 38 C.F.R. §3.156.  In his lay statements, as well as at the July 2008 hearing, the Veteran explained how he had injured his back in service, and discussed how he has continued to experience on-going problems and residual pain in his lower back since service.  The Veteran is competent and credible with respect to these assertions.  His lay assertions and hearing testimony relate to an unestablished fact necessary to substantiate the claim.  

In addition, the Board also finds the September 2011 private medical to be material because it relates to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board notes that this evidence shows that the Veteran has been treated for, and diagnosed with, low back disability.  The evidence also provides a potential etiological link between the degenerative arthritis of the Veteran's lumbar spine and his service.  The above-referenced private medical letter and the Veteran's hearing testimony, which reflects the Veteran's assertions that he has continued to experience back pain since service, were not of record at the time of the June 2003 rating decision.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since June 2003 warrants a reopening of the Veteran's claim of service connection for degenerative arthritis in the lumbar spine, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.  
REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (20100).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711)(Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).  

Here, the Veteran maintains that his current back condition originated in service.  Specifically, he explains that during his period of active duty, he and some of his fellow servicemen were helping to unload crates from a truck.  According to the Veteran, they began throwing the crates to one another in an effort to speed the process along, when he fell and injured his back while attempting to catch a heavy crate.  The Veteran asserts that his current disability is related to this in-service occurrence, and he has continued to experience pain and discomfort in his back since this time.  See Veteran's lay statements date stamped as received in February 1976 and April 1997, and dated in March 1985 and June 2003.  See also transcripts of the August 1981 personal hearing and July 2008 videoconference hearing.  

A brief historical overview reflects that the Veteran did not have a pre-existing back disability in his April 1984 and April 1985 entrance examinations.  Both examination reports reflect a normal clinical evaluation of the Veteran's spine and a physical profile of P1.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not mark to have or to have had any back problems on his reports of medical history.  An October 1966 chronological record of medical care reflects that the Veteran presented at the military clinic with complaints of back pain.  The treatment provider indicated that the Veteran had strained his back while unloading a truck.  While the Veteran had some difficulty touching his toes, the remainder of his examination was negative for any abnormalities.  He returned to the military clinic several days later, and it was noted that his back strain was improving.  He was directed to the physical therapy clinic and it was recommended that he receive ice massages and perform "Williams" flexion and extension exercises.  The sick call records show that the Veteran began this course of treatment the very same day.  

The March 1967 examination conducted pursuant to the Veteran's separation from service was also negative for any evidence of pain or discomfort in the back.  Clinical evaluation of the spine was shown to be normal, the Veteran denied a history of recurrent back pain, and there were no notations or findings of back problems.  

The Veteran's post-service treatment records show that he continued to seek care and treatment for his back condition after service.  These records also reflect that he injured his back a few additional times after service.  A June 1972 VA Hospital Summary report reflects that the Veteran was admitted to the VA medical center (VAMC) in Madison, Wisconsin with complaints of back pain.  The Veteran reported that he hurt his back when he bent forward to lift an item and "noted immediate low back pain."  Physical examination of the back revealed "spasm of the muscles of the low back in the lumbar area."  The Veteran's gait was described as normal and it was noted that he walked on his heels and toes easily.  According to the physician, anteroposterior (AP) and lateral views of the X-ray of the lumbosacral spine "revealed narrow fifth lumbar first sacral interspace."  The Veteran was diagnosed with a low back strain.  

During a July 1975 VA treatment visit, the Veteran claimed that he injured his back in service when he attempted to catch a crate of lettuce pitched to him by another service member.  According to the Veteran, he continued to experience back pain two to three times a month after this incident.  He also reported that he hurt his back several years later while working on the railroad in 1972.  He described symptoms of stiffness and mild pain in his back every morning, and noted that the pain was limited to the bilateral lumbar spine area.  Upon physical examination, the examiner observed that the Veteran did not display any limitation of motion and was able to squat, place his elbows between his knees and perform a good lateral bend.  The Veteran did describe a tightening sensation in his back when conducting the pull forward bend, but the physician observed no palpable tenderness or muscle spasms, and diagnosed him with a mild low back syndrome.  Report of the lumbar spine X-ray revealed unremarkable soft tissues and no fractures or other bony abnormalities.  

The Veteran was afforded a VA examination in September 1975, at which time he again discussed his in-service injury and circumstances surrounding his incident.  According to the examiner, the Veteran "insists that he hurt his back lifting while unloading and loading a truck while in military service."  Upon physical examination, the Veteran's spine was shown to be straight, and he demonstrated normal range of motion in all planes of the lumbar spine.  The Veteran also underwent X-rays of his lumbar spine, the results of which revealed some narrowness between the L-4 and L-5 disk levels.  The examiner, upon reviewing the films, noted "a small spina bifida involving the first sacral segment."  The examiner further described the intervertebral spaces as well-maintained and the lumbar lordosis as normal.  He further detected no signs of neuro-foraminal encroachment.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with a chronic back strain.  

The Veteran was provided another VA examination in August 1981, during which he reported to have had back problems since service.  In his September 1981 assessment, the examiner noted that the Veteran has "essentially normal range of motion" in his back, and diagnosed him with a history of low back strain.  

The post-service medical records reflect that the Veteran hurt his back while carrying a 70 to 80 pound box in April 1991, and was admitted to the Emergency room at the Wadley Regional Medical Center in May 1991.  He was admitted to the Emergency Room a few additional times between May 1991 and June 1991 with complaints of low back pain which travelled to his left lower extremity.  He was provided epidural steroid injections for treatment of the pain.  A July 1991 magnetic resonance imaging (MRI) of the lumbar spine revealed findings of degenerative disc disease at the L3-L4 and L4-L5 interspaces and "[p]osterior central bulging of the annulus fibrosis" at both levels "with secondary impingement on the ventral surface of the thecal sac."  The Veteran was diagnosed with "degenerative disc disease at the L3-L4 and L4-L5 interspaces, with secondary posterior bulging of the annulus fibrosis and mild stenosis at both levels."  He was also diagnosed with diffuse degenerative hypertrophic spondylitis of the lumbar spine.  

During the April 1997 VA examination, the Veteran reported to have injured his back in service.  The Veteran also discussed three of his post-service occupations, and claimed that he reinjured his lower back while working at these positions, usually when lifting or carrying something heavy.  During the interview, the Veteran reported a "tightening sensation" as well as pain on a day-to-day basis in his back.  Physical examination of the back revealed no musculature or postural abnormalities nor any signs of a permanent or fixed deformity.  The Veteran also underwent X-rays of his lumbar spine, the findings of which revealed "advanced degenerative changes, mostly corresponding to L3-4 and L4-5 with prominent narrowing of the disc spaces and spur formation."  Based on this evaluation, the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  

In a February 2006 statement, the Veteran's fellow serviceman, E.S., indicated that he and the Veteran shared the same military occupational specialty and worked in the same building for a period of time.  E.S. recalled the Veteran taking time off from duty due to his back pain.  

The Veteran visited with his private treatment physician, R.S., M.D., in July 2006 during which he complained of low back pain that radiated to his lower extremities, predominantly on the left side and occasionally on the right side.  Dr. R.S. noted that the Veteran injured his back in service.  She also noted that he has not worked since 1991 and is considered disabled.  According to Dr. R.S., a May 2005 MRI of the lumbar spine revealed "advanced degenerative spondylosis at multiple levels with moderate degrees of central and lateral spinal canal stenosis."  Dr. R.S. further noted that an X-ray of the lumbar spine "showed moderate-to-severe degenerative changes in the lumbar spine."  Based on her examination of the Veteran, she diagnosed the Veteran with lumbar radiculopathy with radiating pain into the lower extremities as well as significant and advanced degenerative disc disease of the lumbar spine.  The Board notes that the MRI and X-ray report referenced during this treatment visit are currently not associated with the Veteran's claims file.  

At the July 2008 videoconference hearing, the Veteran provided credible testimony regarding his in-service injury and the circumstances surrounding this injury.  He described falling after catching a heavy crate thrown towards him and experiencing an extreme level of pain in his lower back afterwards.  He also discussed his 1972 post-service injury and noted that he initially received treatment from a Dr. K. at the Rockford Memorial Hospital before going to the VAMC in Madison, Wisconsin.  See July 2008 Hearing Transcript, pp. 9-12.  According to the Veteran, he has continued to experience a tremendous level of pain in his back since service.  See July 2008 Hearing Transcript, p. 18.  

The Veteran recently submitted a private medical opinion from Dr. C.K. dated in September 2011.  In the opinion, Dr. C.K. indicates that he reviewed the Veteran's claims file.  He notes that the Veteran served on active duty from 1965 to 1967, and was treated for a lumbar spine disorder while in the military.  Based on his review of the Veteran's claims file, Dr. C.K. finds that a lumbar spine disk disability has been diagnosed and in effect for decades.  According to Dr. C.K, it is more likely than not that the origin of the Veteran's back disability developed from the original service injury of 1966.  He further reasons that degenerative changes in the disks and arthritis is a common occurrence in back injury sites.  

While the Board acknowledges that Dr. C.K. reviewed the Veteran's claims file before issuing his opinion, it does not appear that he conducted a physical evaluation of the Veteran.  In addition, the Board notes that Dr. C.K. did not address the documented evidence reflecting the consecutive back injuries that the Veteran experienced after service, nor did the doctor discuss the impact that these post-service injuries may have had on the Veteran's current condition.  While the Board acknowledges the Veteran's assertions, as well as documented evidence reflecting his initial back injury in service, certain pieces of evidence-namely his post-service injuries to his lower back-should be discussed in greater detail when providing a etiological opinion.  Specifically, a medical professional should address these post-service injuries and their effect, if any, on the Veteran's current low back disability.  Furthermore, the Board notes that Dr. C.K. did not discuss or comment as to the September 1975 VA examination report which noted findings of spina bifida in the Veteran's lumbar spine X-ray report.  

In light of the unclear private medical opinion, the Board finds that a clarifying VA medical opinion is necessary.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  First, the examiner must identify the Veteran's current diagnosis or diagnoses for his back condition.  Second, the clinical significance of the Veteran's spina bifida involving the first sacral segment must be discussed as it is unclear from the record whether the Veteran's current back disability is a result of a congenital abnormality or due to the in-service incident.  Third, the examiner should determine whether the back condition identified in the October 1966 service treatment records led to the development of, or is related to the Veteran's current back disability.  In providing this opinion, the examiner should address the Veteran's post-service injuries and their impact on the Veteran's current low back disability.  

As previously discussed above, during his July 2008 hearing, the Veteran testified that he received treatment from a Dr. K. at the Rockford Memorial Hospital immediately after injuring his back in 1972.  According to the Veteran, X-rays were performed on his back during his stay at this hospital.  In addition, as previously noted above, in her July 2006 private medical report, Dr. R.S. referenced findings from a May 2005 MRI and X-ray.  However, these medical records and diagnostic studies are not associated with the Veteran's claims file.  Such information may be helpful to the VA examiner in determining the current nature and etiology of the Veteran's low back disability.  Furthermore, VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As such, an effort should be made to obtain these above-referenced records from the private physicians as well as the private treatment facilities.  

Additionally, during the July 2008 hearing, the Veteran's wife testified that the Veteran has continued to seek treatment for his back condition at the VAMC in Shreveport, Louisiana.  See July 2008 Transcript, p. 15.  As this claim is being remanded, an effort should be made to obtain updated medical records pertaining to ongoing back treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, the Board finds that a remand for additional treatment records, and another VA examination and clarifying medical opinion is required.  See 38 U.S.C.A. §§ 1114(l) (West 2002), 5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 3.350(b), 3.352(a) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter pertaining to the claim for service connection for a low back disability.  

2. Request records of relevant back treatment that the Veteran may have received since April 1997 at the VAMC in Shreveport, Louisiana.  Copies of such records which are available should be associated with the claims folder.  

3. Contact the Veteran and request that he provide the correct name and address for the Rockford Memorial Hospital as well as the full name and address for Dr. K. (if the address is different from the address for the Rockland Memorial Hospital).  After acquiring this information, the AMC/RO should instruct the Veteran to complete releases authorizing VA to request his private medical records from Dr. K. and from the designated medical treatment facility.  

After securing the appropriate release forms from the Veteran, AMC/RO should attempt to obtain private treatment records pertaining to any treatment provided to the Veteran in May and June 1972.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  

4. After obtaining the appropriate release of information form, procure copies of the above-referenced May 2005 MRI and X-ray reports, as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports from Dr. R.S., dated from August 2008 to the present  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

5. After obtaining the above VA and private medical records, to the extent they are available, the Veteran should be accorded a VA examination to determine the nature and etiology of his low back disability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the October 1966 sick call note; the June 1972 VA Hospital Summary; the September 1975 VA examination report; the July 1991 private treatment report (from Wadley Regional Medical Center); and the April 1997 VA examination report.  

Following a review of the record, the examiner should specify the nature of any current lumbar spine disability(ies) present, and provide diagnoses for all such identified disabilities.  

a. Then, after reviewing the September 1975 VA examination report, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease? See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)  

b. If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  

d. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) is the result of the October 1966 in-service episode of a back strain (after unloading a truck), or otherwise causally or etiologically related to the Veteran's military service.  In providing this opinion, the examiner should address the Veteran's post-service low back injuries (see June 1972 Hospital Summary, July 1991 private treatment report, and April 1997 VA examination report) and discuss the level of impact these injuries had to the Veteran's current disability(ies).  

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


